Case 1:21-cv-00193-PLM-PJG ECF No. 2, PageID.18 Filed 02/26/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


KRISTY KLENKE,

         Plaintiff,                          Case No. 1:21−cv−193

    v.                                       Hon. Paul L. Maloney

MARIO CUNNINGHAM, et al.,

         Defendants.
                                       /

                 NOTICE REGARDING ASSIGNMENT OF CASE
       NOTICE is hereby given that the above−captioned case was filed in
this court on February 26, 2021 . The case has been assigned to Paul L.
Maloney .



                                           CLERK OF COURT

Dated: February 26, 2021         By:        /s/ P. Woods
                                           Deputy Clerk
